Citation Nr: 0212442	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death claimed as the result of exposure to ionizing 
and nonionizing radiation.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2002).


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel





INTRODUCTION

The veteran had active military service from March 1942 to 
March 1946.  Hie died in June 1998.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Service connection was not established for any disability at 
the time of the veteran's death in June 1998.  The certified 
cause of death was cerebrovascular accident with 
complications due to or as a likely consequence of 
atherosclerotic vascular disease; myelodysplasia with 
complications was certified as an other significant condition 
contributing to death but not resulting in the underlying 
cause of death.

The appellant claims that the veteran's exposure to 
nonionzing (microwave/electromagnetic) radiation and ionizing 
radiation during military service is linked to the cause of 
death.  


The veteran filed a VA compensation claim in 1995 for anemia 
and angioplasty.  When he was evaluated in 1995 for anemia he 
gave a history that included working with radar in service.  
In April 1996 he filed a claim for skin cancer based on 
exposure in a "area of radiation" on board the LSM-98.  His 
reply to a VA radiation exposure questionnaire in 1996 
claimed fallout radiation exposure in 1945, onshore duty in 
Japan during the occupation and sea duty.   

The Defense Special Weapons Agency (DSWA, now known as the 
Defense Threat Reduction Agency (DTRA)) reported in 1997 that 
his ship operated in the Saipan and Iwo Jima areas that were 
several hundred miles from the mainland of Japan.  The report 
stated that historical records did not document his presence 
with the occupation forces in either Hiroshima or Nagasaki.  

Later in June 1998 the RO was advised of the veteran's death.  
The RO in July 1998 received the application for death 
compensation with a copy of the death certificate.  The death 
certificate as noted previously showed myelodysplasia with 
complications listed as an other significant condition 
contributing to death but not resulting in the underlying 
cause of death.  The appellant also submitted medical 
literature from the National Cancer Institute regarding 
leukemia and multiple myeloma.

Medical records from Methodist Hospitals of Dallas show, in 
several admissions in early 1998, that mention is made of 
myelofibrosis and anemia believed to be related to a 
myeloproliferative disease but of unknown etiology.  The 
appellant asserted in August 1998 that the veteran was 
exposed to unregulated radiation as a signalman during 
military service.  In another letter she referred to his 
claim for residuals of radiation exposure and that anemia and 
general weakness followed throughout the years he was treated 
for marrow myelodysplasia.  




She focused on myelodysplasia in her notice of disagreement 
in early 1999 and mentioned the veteran was treated for 
leukemia that she felt was due to fallout and unregulated 
radar.  A congressional correspondence in June 2001 had 
myelogenic leukemia written in on the letter margin.  She 
asserted in July 2001 that she had sent more than adequate 
information regarding his anemia that progressed into 
leukemia.

The RO obtained a medical opinion in August 2001 regarding 
the claimed relationship between myelodysplastic disorders 
and exposure to radar/electromagnetic fields.

The claim as it now stands shows the veteran did not 
participate in a radiation-risk activity on the basis of his 
military duty after World War II.  Thus, he was not a 
radiation-exposed veteran and as a result the claim is 
grounded in 38 C.F.R. § 3.311 rather than 38 C.F.R. 
§ 3.309(d).  However, the claim requires initial development 
as set out in section 3.311(a)(2)(iii).  The current 
adjudication principles that apply to claims brought under 
38 C.F.R. § 3.311 were established in Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994), and subsequently codified at 
section 3.311(b)(4).  They provide that the appellant should 
have the opportunity to specify any disability she alleged 
was a residual of exposure to ionizing radiation that she 
contends caused or contributed substantially or materially to 
the cause of the veteran's death and identify or provide 
information to establish radiogenicity.

The DTRA advised VA the veteran was not a member of forces 
that engaged in the occupation of Hiroshima or Nagasaki.  
This report did not include any dose information.  
Thereafter, the RO did not develop the appellant's claim 
under 38 U.S.C.A. § 3.311(b)(1) to determine if the threshold 
elements needed to proceed had been established.  

The Board must point out that section 3.311(a)(2)(iii) 
directs dose determination in a claim such as the 
appellant's.  It requires that a dose estimate is to be made 
by the VA Under Secretary for Health, after all available 
information concerning exposure is obtained by the RO 
(emphasis added).  The development actions must comply with 
the holding in Earle v. Brown, 6 Vet. App. 558 (1994).  

The RO has the responsibility to obtain information that 
could assist in the preparation of a dose estimate for the 
veteran.  The requirements regarding the preparation of a 
dose assessment by VA are unique to claims brought under 
section 3.311(a)(2)(iii).  The responsibility for dose 
estimate preparation by VA in claims brought under section 
3.311(a)(2)(iii) is clear from the regulation and must be 
based upon all available information.  The Board is bound by 
the regulations.  38 C.F.R. § 19.5.  The RO did not develop 
the claim under 38 C.F.R. § 3.311(b)(4) although it was 
argued that the veteran had a radiogenic disease.  See 
38 C.F.R. § 3.311(a)(1), (b)(1).

The Board must observe that section 3.311(a)(2)(iii) clearly 
directs the steps to be completed in the dose assessment 
development phase in a claim such as the appellant's.  The 
regulation clearly directs that all records obtained will be 
forwarded to the Under Secretary for Health for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  This is not discretionary and the 
claim must be referred to the Under Secretary for Health as 
provided in the regulation if it is determined that the 
veteran had a radiogenic disease and met other criteria as 
discussed in section 3.311(a).    

The requirements regarding the preparation of a dose 
assessment by VA is unique to claims brought under section 
3.311(a)(2)(iii).  VA may rely upon dose data provided by the 
Department of Defense in cases brought under sections 
3.311(a)(2)(i) or (a)(2)(ii).  

The responsibility for dose estimate preparation by VA in 
claims brought under section 3.311(a)(2)(iii) is clear from 
the regulation and must be based upon all available 
information.  This would include any information contained in 
treatment records or other records that might contain 
radiation dose information as discussed in M21-1, Part III, 
para. 5.12 DEVELOPMENT OF IONIZING RADIATION EXPOSURE.  

The Board observes that the RO has informed the appellant of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West Supp. 2002).  Thereafter, VA issued final 
regulations to implement the VCAA.  VA has stated that the 
implementing regulations confer no additional rights than 
provided for in the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).  According to Congress it was intended that 
the VCAA would apply to pending claims.  However, further 
development is required under 38 C.F.R. § 3.311 since the 
claim is based in part on exposure to ionizing radiation and 
there has been little or no development of this theory of 
entitlement.  

The Board observes that the recently published regulations 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in all circumstances.  
See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304).  See 
Chairman's Memorandum No. 01-02-01 (January 29, 2002) para. 
9(c)(1) noting radiation case evaluation under section 3.311 
is one of the actions that must be accomplished at the VARO 
level on account of current law that requires special 
internal VA review.

In view of the information on file, the Board believes that 
the RO should complete additional development to insure there 
is a record on appeal that would allow for an informed 
determination of the issues under review. 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The appellant, under the provisions 
of 38 C.F.R. § 3.311(b)(4), should be 
afforded the opportunity to cite or 
submit competent scientific or medical 
evidence that any disability she claims 
caused or contributed substantially or 
materially to cause the veteran's death 
is a radiogenic disease.  

3.  The Secretary must inform the 
appellant to submit any studies she seeks 
to rely on, attempt to obtain them or, at 
a minimum, provide citations so VA can 
access them. 

The RO should obtain the appellant's 
authorization to obtain any medical 
records she identifies that contain 
information related to any disease she 
contends caused or contributed to the 
veteran's death and is related to 
radiation exposure.  She should be asked 
to identify any medical professional who 
has advised her of such a relationship.  

The appellant should also be asked for 
any medical opinions or other evidence 
regarding the veteran's claimed exposure 
to nonionizing radiation in light of the 
August 2001 VA medical opinion.

4.  If the requirements of 38 C.F.R. 
§ 3.311(a)(1) and 38 C.F.R. § 3.311(b)(4) 
are met, the RO as provided in 38 C.F.R. 
§ 3.311(a)(2)(iii) should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  

If the RO determines that such 
development has been accomplished, the 
records which have been obtained, 
including any available service records 
regarding his location, sources 
identified by the appellant, and the 
records, information and the veteran's 
statements concerning his exposure, 
should be referred to the Under Secretary 
for Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  

If it is determined that the veteran was 
exposed to ionizing radiation in military 
service, as claimed, the issue should be 
further developed under 38 C.F.R. 
§ 3.311(c) as provided under 
§ 3.311(b)(1).  The methodology relied on 
to construct the dose estimate should be 
thoroughly explained. 

In any review of the claim under 
38 C.F.R. § 3.311(c), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that a claimed disability was caused by 
inservice exposure, if so concluded, must 
be thoroughly explained and provide 
adequate rationale for any conclusion or 
conclusions reached.  



In accordance with the guidance in Stone 
v. Gober, 14 Vet. App. 116 (2000), such 
an opinion need not explicitly discuss 
each of the 38 C.F.R. § 3.311(e) factors, 
but it must be more than a cursory 
explanation and a mere restatement of any 
opinion obtained from the office of the 
VA Under Secretary for Health.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations is 
completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review any 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
the VCAA and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).


7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for the cause of the 
veteran's death due to exposure to 
radiation and entitlement to DIC under 
38 U.S.C.A. § 1318.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations, not previously provided in the SOC or SSOC for 
this claim, considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant unless she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


